DETAILED ACTION
Status of Claims
The following is a final office action in response to the applicant’s amendment filed September 2, 2022. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ackerman et al (US 2013/0117259 A1) in view of Moore et al (US 2004/0122926 A1).  

Regarding claims 1, 8, and 14, Ackerman discloses a method, comprising:
           receiving, by a processing device of a merchant system, a search query input from an end user system (Ackerman: abstract -  a search service receives a search query from a user:  abstract -  a search service receives a search query from a user);
routing the search query input to a plurality of search provider sources, wherein each of the plurality of search provider sources is operatively connected to a data store of the merchant system that stores data associated with the merchant system (Ackerman: Figure 1, paragraph [0023] - The search service 102 is illustrated as including a search engine 110. The search engine 110 is representative of functionality to provide search results 112 in response to a search query, e.g., a search result page or other arrangement for output in a user interface of the client device 104);
receiving a set of responses to the search query input from a set of search provider sources comprising at least a portion of the plurality of search providers sources;  (Ackerman:  Figure 3, paragraph [0030] -  Thus, the query context 118 may function to give a context to a query to search results 112 formed in response to receipt of a search query from the client device 104);
causing, based at least in part on the ranking, a display comprising a search result comprising at least a portion of the set of responses (Ackerman:  Figure 5, paragraph [0056] - A user interface is configured in response to a search query for display to a user of the user account, the user interface including a plurality of search results found for the search query and that are ordered by respective media type based on the query context (block 504)).
Ackerman does not expressly disclose generating a first ranking representing a trustworthiness level of the at least the set of search providers sources; generating a second ranking of a first portion of the set of responses based on a level of responsiveness to the search query input; selecting a first portion of the search responses previously verified by the merchant system.  Moore discloses:
generating a first ranking representing a trustworthiness level of the at least the set of search providers sources; generating a second ranking of a first portion of the set of responses based on a level of responsiveness to the search query input; selecting a first portion of the search responses previously verified by the merchant system (Moore: Figure 7 trusted reputation auditor 750, Figure 4, abstract - Reputation information may be schematized into behavioral attributes such as web service responsiveness, web service latency, web service uptime, cost data, business solvency and other trustworthiness and business-related data. Some of the reputation data may be empirically determined, and provided by an independent or other trusted auditor. In one implementation, a client queries a search engine, which returns a ranked list of web services, with the ranking based on reputation scores computed for each web service as collected by an audi).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Ackerman to have included generating a first ranking representing a trustworthiness level of the at least the set of search providers sources; generating a second ranking of a first portion of the set of responses based on a level of responsiveness to the search query input; selecting a first portion of the search responses previously verified by the merchant system, as taught by Moore because it would provide an automated system for ranking web services that matches consumer’s needs (Moore: paragraph [0007]). 

Regarding claims 2, 9, and 15, Ackerman and Moore teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  Ackerman further discloses identifying the first portion of the set of responses as having a verified status, wherein at least one of the first ranking or the second ranking is based at least in part on the verified status associated with the first portion of the set of responses (Ackerman: paragraph [0017] - Further, the consumption of the content may be verified such that the query context has increased accuracy, such as based on an actual output of the content, verification that a user actually viewed the content (e.g., using a camera), reacted to the content (e.g., using a microphone), attitude of the user toward the content, and so on).  

Regarding claims 3, 10, and 16, Ackerman and Moore teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  Ackerman further discloses wherein the display comprises the at least the portion of the set of responses aggregated from multiple different search provider sources (Ackerman: Figure 1, paragraph [0025] - For example, the query context 118 may be formed to describe a context for aggregate community usage. The query context 118, for instance, may be based on monitored user interaction with the search results 112 in order to determine which types of content referenced in the search results 112 has a higher degree of interest to users that receive the results).  

Regarding claims 4, 11, and 17, Ackerman and Moore teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  Ackerman further discloses wherein a position in the display of a first response of the at least the portion of the set of responses is determined based at least in part on the second ranking ranking information associated with the first response (Ackerman: Figure 11, Figure 3, paragraph [0030] - Thus, the query context 118 may function to give a context to a query to search results 112 formed in response to receipt of a search query from the client device 104. This context may then be used to rank the search results 112 to increase a likelihood that a user that corresponds to the query context 118 will be able to readily locate a search result 112 of interest, further discussion of which may be found in relation to FIG. 3).

Regarding claims 5, 12, and 18, Ackerman and Moore teach or suggest all the limitations of claims 4, 11, and 17 as noted above.  Ackerman further discloses collecting end user engagement activity associated with the first response; receiving a second search query input; and adjusting the position of the first response element in a second display of a second search result in response to the second search query input (Ackerman: Figure 2, paragraph [0034] - FIG. 2 is an illustration of a system 200 showing the client device 104 of FIG. 1 configured as a game console that is capable of using a camera and microphone to verify user interaction with an output of content and gauge the user's attitude toward the output).

Regarding claims 6, 13, and 19, Ackerman and Moore teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  Ackerman further discloses generating, based on information received from the merchant system, a query rule comprising a condition and an action; and applying the query rule in generating at least one of the first ranking or the second ranking of the set of responses (Ackerman: Figure 3, paragraph [0044] - he query context 118 may then be used to output a set of rules that may be employed by a query classifier 308 to develop an "understanding" of an intent behind the query 302, which may be applied to search results obtained from one or more of a plurality of search back ends 310, 312 of the search service 102).

Regarding claims 7 and 20, Ackerman and Moore teach or suggest all the limitations of claims 6 and 19 as noted above.  Ackerman further discloses wherein the condition of the query rule is associated with a context corresponding to the end user system (Ackerman: Figure 1, paragraph [0040] - Thus, the output of the content may be verified and a user's opinion of that output may be verified for use in forming the query context 118.).









Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625